ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM.
|T The Office of Disciplinary Counsel (“ODC”) seeks review of the disciplinary board’s ruling waiving the assessment of certain costs and expenses against respondent pursuant to Supreme Court Rule XIX, § 10.1(F).
Having reviewed the briefs of the parties and the record of these proceedings, we find the disciplinary board erred in waiving the ODC’s investigative costs and the costs associated with the ODC’s witnesses. Accordingly, it is the judgment of this court that the ruling of the disciplinary board be amended to assess costs in the amount of $1,542.64 against respondent.